EXHIBIT 10.32(c)

 

THIS LOANS RENEWAL AGREEMENT (hereinafter referred as this ‘Agreement’) is
entered into on March 5, 2004 by

 

Party A: Leshan Phoenix Semiconductor Co. Ltd.

 

Party B: Industrial and Commercial Bank of China, Leshan City Branch

 

In accordance with the friendly mutual consultation by Party A and Party B, NOW
it is therefore agreed to make the following supplements to the ‘LOAN FACILITY’
which was signed by the parties on November 17, 2000, in an amount equal to
Twenty Million US Dollars (US$20,000,000) which was divided into two separate
loan facilities; one of RMB33,200,000 (the ‘RMB Portion’) and one of
US$16,000,000 (the ‘US$            Portion’):

 

Party B hereby agrees and commits to reloan the principal of each draw-down upon
the maturity for one year period and continue to do so for another one year in a
row until the reloaning period of each draw-down principal reach up to three
years. Interest on each draw-down in RMB will accrue at a rate not to be higher
than the base interest rate charged by Party B for one year short term loans
adjusted once every year (as such rate is published by Party B’s Head Office).
Interest on each draw-down in US$ will accrue at a rate, for each interest
calculation period, six (6) month LIBOR published on the 20th day of the last
month in the previous quarter plus 150 BPs per annum, being 6 Months LIBOR plus
1.5%.

 

At the time of the reloaning of each loan on the maturity date of each
draw-down, Party A and Party B shall execute a loan contract as formatted in
Exhibit A (for draw-downs under the US$            Portion) and Exhibit B (for
draw-downs under the RMB Portion) of the ‘LOAN FACILITY’.

 

This Agreement consist of an English language version and a Chinese language
version. The English and Chinese language versions shall have the same legal
effect.

 

This Agreement is executed in 4 originals respectively in the English language
and Chinese language and each party shall retain 2 originals of each language.

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement on the date first above written.

 

LESHAN-PHOENIX SEMICONDUCTOR COMPANY LIMITED (SEAL)

 

Authorized Representative: /s/ H. F. LEE

 

INDUSTRIAL & COMMERCIAL BANK OF CHINA, LESHAN CITY BRANCH (SEAL)

 

Authorized Representative:

   [In this space, translated from Mandarin, is the following: chop of ICBC
Leshan City Bank with the signature of the General Manager, Ms. Zhu Xuecun.]